Citation Nr: 1628635	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for jungle rot.

2. Entitlement to service connection for skin disability, to include: jungle rot, basal cell carcinoma, and squamous cell carcinoma.  

3. Entitlement to service connection for a right shoulder disability. 

4. Entitlement to service connection for a sinus disability, to include: allergic rhinitis and sinusitis.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

6. Entitlement to service connection for bilateral plantar fascitis.  


REPRESENTATION

Appellant represented by:	Richard A. Rhea


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in October 2010 and November 2014.

In January 2011, the Veteran expressed disagreement with the denial of entitlement to service connection for the following conditions:  sleep apnea, a right shoulder disability, a left shoulder disability, plantar fasciitis, an allergy or sinus disability, skin cancer, memory loss, and PTSD. These issues were addressed in a September 2013 Statement of the Case.  The Veteran submitted a timely VA Form 9 that specifically limited his appeal to the following issues: service connection for a right shoulder disability, service connection for an allergy or sinus disability, service connection for PTSD, service connection for bilateral plantar fasciitis, and service connection for skin cancer.  As he did not perfect his appeal of the issues of entitlement to service connection for sleep apnea or a left shoulder disability, these issues are not before the Board at this time.  

In the Veteran's Form 9, he also attempted to perfect appeals of entitlement to service connection for the following conditions: a spleen disability, an immune system disability, bilateral hearing loss, and a stomach disorder.  In letters dated September 6, 2014, and October 10, 2014, the Veteran was notified that these claims had not been appealed and became final one year after the October 2010 rating decision.   These statements were taken as petitions to reopen these issues and the Veteran was informed that new and material evidence would need to be submitted in relation to these claims.        

The Veteran testified at a hearing in December 2015 before the undersigned.  A copy of the transcript is of record. 

Since the December 2015 hearing, the Veteran perfected appeals regarding his above-referenced claims to reopen.  The Board acknowledges that these claims to reopen have been perfected; however, they have not yet been certified to the Board.  Other than his claim for service connection for jungle rot which was discussed at the December 2015 Board hearing, review of the claims file indicates that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of whether new and material evidence has been submitted to reopen claims for service connection for sleep apnea and a left shoulder disability have been raised by the record in statements made during the Veteran's Board hearing (H.T. p.2), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a skin disability, a sinus disability, a right shoulder disability, PTSD, and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. In an October 2010 rating decision, the RO denied the Veteran's claim for service connection for jungle rot.  The Veteran did not initiate an appeal of this issue and it became final one year after the rating decision was issued. 

2. The evidence submitted since the October 2010 rating decision raises a reasonable probability of substantiating the Veteran's claim for service connection for jungle rot. 


CONCLUSIONS OF LAW

1. The October 2010 rating decision that denied the Veteran's claim for service connection for jungle rot is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

2. The evidence received since the October 2010 is new and material, and the claim for service connection for jungle rot is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In March 2010, the Veteran filed service connection for "jungle rot."  He stated that in 1970, during his service in Vietnam, he got small cuts and scrapes that developed into "jungle rot", or serious infections and skin problems.   In October 2010, the Veteran was informed that review of his service treatment records did not reveal complaints, diagnosis of, or treatment for jungle rot.  Further, private treatment records were silent as to a current diagnosis of the condition.  Service connection for jungle rot was denied since the evidence did not indicate that the condition either was incurred or due to service.  

The October 2010 rating decision separately adjudicated the Veteran's claims of service connection for jungle rot and service connection for skin cancer.  The Board notes that bifurcation of a claim generally is within VA's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79  (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  The Veteran initiated and perfected an appeal of the denial of service connection for skin cancer; however, as noted above, denial of service connection for jungle rot became final one year after the October 2010 rating decision.  

In October 2013, correspondence from the Veteran regarding service connection for jungle rot due was interpreted as a claim to reopen based upon reports of symptoms on his feet and legs since his active service.  Since the October 2010 rating decision, additional evidence has been associated with the claims file.  This evidence includes statements from the Veteran at his 2015 Board hearing, a written statement provided by his wife, and records from a private dermatology clinic.  

During his Board hearing, the Veteran testified that he had problems with "scaling" of his skin on his face and upper extremities during service and that his problems with this condition have never changed.  Dermatology records from April 2006 indicate that the Veteran was noted to have scaly plaques on his skin.  During the hearing, he also reported recurrent flare-ups of rash like symptoms on his arms and legs that have occurred since Vietnam.  In a written statement, the Veteran's wife notes that the Veteran has had numerous skin problems since Vietnam including itching of his arms and legs that cause him to "scratch his skin until it bleeds" and scarring on his legs due to sores from his time in the jungle.  

This evidence is new, as it was not part of the record at the time of October 2010 rating decision that denied the Veteran's claim.  The evidence is also material, as it provides evidence of an unestablished current skin disability due to the Veteran's service in the jungles of Vietnam.  When viewed with the previous evidence of record, this evidenced is neither cumulative nor redundant, it relates to a previously unestablished element of the Veteran's claim, and, to the extent that it trigger's VA's duty to assist, it raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As such, new and material evidence has been received; therefore, reopening the Veteran's claim for service connection jungle rot is warranted.


ORDER

The petition to reopen previously denied claims for service connection for jungle rot is granted.


REMAND

The Board finds that the Veteran's claims for service connection must be remanded for further development.  

In June 2010, the Veteran underwent a VA examination.  The examiner indicated that the claims file was not reviewed.  While the examiner noted the Veteran's reports of "episodic skin problems since Vietnam," the examiner did not discuss the Veteran's reports of scaling of his skin since Vietnam or the scaling plaques reported by his dermatologist in April 2006.  Further, the Veteran and his wife have reported scarring on his arms and legs related to recurrent itching since his return from Vietnam.  The Veteran and his wife are competent to report the presence of scars on the Veteran's arms and legs.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that a new VA examination should be afforded that discusses whether the Veteran has symptoms of a rash, scaling or scars on his arms and legs. If so, an opinion on whether these symptoms are the manifestation of a disability that is due to his active service should be obtained. 

Additionally, the Veteran has indicated that he has suffered from multiple forms of skin cancer due to his service in Vietnam.  The Veteran has indicated that he believes that this condition resulted from his exposure to Agent Orange during his active service.  The evidence indicates that the Veteran has been diagnosed with basal cell carcinoma and squamous cell carcinoma; however, neither of these conditions warrant presumptive service connection based upon exposure to herbicides, including Agent Orange.  Despite the lack of presumptive service connection, the Veteran stated, during his hearing, that his private dermatologist indicated that his service in Vietnam may have predisposed his skin to develop his previously diagnosed skin cancers.   Accordingly, these claims should be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).      

Regarding the Veteran's claims for a right shoulder disability, a sinus disability, and bilateral plantar fasciitis, the Board notes that the VA examination provided in 2010 was inadequate.  The examination does not address that the Veteran has sought treatment on multiple occasions for maxillary sinusitis or that he was treated for symptoms of "sneezing, post nasal, mild allergic" in May 1971.  The examiner also did not discuss the Veteran's diagnosis of bilateral plantar fasciitis in October 2009 or his history of a rotator cuff tear, when it was indicated that the Veteran's physical examination was normal.  Based upon the Veteran's lay statements, the Board finds that comprehensive medical opinions should be obtained regarding the etiology of these conditions.  

Finally, the Board notes that the medical opinion provided regarding the Veteran's psychiatric complaints is inadequate.  The examination indicates that the Veteran suffers from symptoms that include: sleep impairment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  Despite these symptoms, the examiner opined that the Veteran did not have a current diagnosis of PTSD or any psychiatric disorder.  The examiner stated that while the Veteran had been exposed to extensive combat and potential traumatic stressors, he had received no treatment since the war and had managed full-time employment in high responsibility positions without significant difficulties.  He also was noted to enjoy positive relationships with friends and families; therefore, it was determined that he did not suffer the psychiatric behavioral problems that meet the social and occupational criterion for a diagnosis of PTSD (DSM-IV).  

The Board notes that since the Veteran's appeal was filed VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-V). This change was effective for all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  As the Veteran's claim for benefits was not certified to the Board until August 5, 2014, the Board finds that the Veteran's claim for PSTD should be reviewed to determine whether the Veteran's condition meets the criteria of PTSD, or any other psychiatric condition, based upon the DSM-V criteria.        

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain any identified, outstanding treatment records related to the Veteran's claims for service connection.  In particular, arrange to obtain any relevant treatment records for treatment of a foot condition from Maxwell Airforce Base or any related medical facility. 

The Veteran, and his representative, must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for an examination with an appropriate physician related to his claims for service connection for a skin disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Does the Veteran have a current diagnosis of basal cell carcinoma or squamous cell carcinoma, or any related residuals disability?

If so, is any diagnosed condition, at least as likely as not (50 percent or greater probability) due to the Veteran's active service, including due to his exposure to herbicides in Vietnam or his exposure to the sun during service? 

ii. Does the Veteran have a current diagnosis of a skin disability, other than basal cell carcinoma and squamous cell carcinoma, to include: jungle rot?

If so, is any diagnosed condition, at least as likely as not (50 percent or greater probability) due to the Veteran's active service, including due to his exposure to herbicides in Vietnam or his exposure to the sun during service?

iii. If the Veteran is not diagnosed with a skin disorder, other than basal cell carcinoma and squamous cell carcinoma or their residuals, please discuss the following:
 
a) the Veteran's reports of recurrent itching on his arms and legs since his return from Vietnam; 

b) the written statement made by the Veteran's wife, R.D, in March 2016 regarding skin problems on his arms and legs, including reports of scars on his legs; and

c) the report of scaly plaques by the Veteran's dermatologist in April 2006  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate examiner for a bilateral foot disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the diagnosis of bilateral plantar fasciitis in October 2009.   

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Whether the Veteran has a current diagnosis of any bilateral foot condition, to include: bilateral plantar fasciitis.

ii. Whether any bilateral foot condition diagnosed during the appeal period, to include: bilateral plantar fasciitis, is at least as likely as not (50 percent or greater probability) due to or the result of the Veteran's active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate examiner for a right shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the notation in November 2007 of a previously torn right rotator cuff.   

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Whether the Veteran has a current diagnosis of any current right shoulder disability; and if so, whether it is at least as likely as not (50 percent or greater probability) due to, or was aggravated by, the Veteran's active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate examiner for a sinus disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the notation in May 1971 of "sneezing - post nasal, mild allergic and repeated treatment for "acute maxillary sinusitis" between 1996 and 2005.       

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion that addresses the following:

i. Whether the Veteran has a current diagnosis of a sinus disability, to include: sinusitis or rhinitis; and if so, whether it is at least as likely as not (50 percent or greater probability) incurred in, or otherwise due to, the Veteran's period of active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for a VA examination to assess whether he has PTSD, or any other acquired psychiatric disorder, due to his active service.  The examiner should note that as a combat veteran his stressors are conceded.

The examiner must review the claims file, and specifically review the statements provided by the Veteran during his 2016 Board hearing, as well as, the lay statements from his sister (February 2016) and his wife (March 2016) regarding the functional impact of the Veteran's symptoms.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.

If it is determined that the Veteran has a current diagnosis of a psychiatric condition, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) due to his active service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


